 Case 3:17-cv-00728-D Document 98 Filed 11/26/18                  Page 1 of 12 PageID 9506


                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION



THOMAS BUCHANAN, on behalf of
himself and all others similarly situated,

                             Plaintiff,
                                                Civil Action No. 3:17-cv-00728-D
       v.

SIRIUS XM RADIO INC.,

                             Defendant.



 DEFENDANT SIRIUS XM RADIO INC.’S REPLY MEMORANDUM IN SUPPORT
        OF ITS MOTION FOR JUDGMENT ON THE PLEADINGS
              AND FOR PARTIAL SUMMARY JUDGMENT


Albert J. Rota                                  Thomas Demitrack (admitted pro hac vice)
  Texas Bar No. 24056233                        JONES DAY
Sidney S. McClung                               North Point
  Texas Bar No. 24083880                        901 Lakeside Avenue
JONES DAY                                       Cleveland, OH 44114-1190
2727 North Harwood Street                       Tel: (216) 586-3939
Dallas, Texas 75201                             Fax: (216) 579-0212
Tel: (214) 969-3698                             Email: tdemitrack@jonesday.com
Fax: (214) 969-5100
Email: ajrota@jonesday.com                      Lee A. Armstrong (admitted pro hac vice)
Email: smcclung@jonesday.com                    Allison L. Waks (admitted pro hac vice)
                                                JONES DAY
                                                250 Vesey Street
                                                New York, New York
                                                Tel: (212) 326-3939
                                                Fax: (212) 755-7306
                                                Email: laarmstrong@jonesday.com
                                                Email: awaks@jonesday.com


                            Counsel for Defendant Sirius XM Radio Inc.
     Case 3:17-cv-00728-D Document 98 Filed 11/26/18                    Page 2 of 12 PageID 9507


I.       INTRODUCTION

         Buchanan’s claim under 47 C.F.R. § 64.1200(d)(3), a regulation promulgated pursuant to the

Telephone Consumer Protection Act, fails on multiple fronts. For one, Buchanan does not even plead

the necessary facts in his complaint. The regulation under which he sues prohibits companies from

making telemarketing calls without first implementing procedures for honoring—within a reasonable

time—requests by consumers not to receive more calls. But Buchanan’s complaint says nothing about

Sirius XM’s failure to implement the necessary procedures. Not only that, but the record evidence

confirms that Sirius XM had robust policies and procedures in place for honoring do-not-call requests

when it placed the calls to Buchanan.

         Buchanan’s only response is to claim that he pleaded things he didn’t, that the record shows

things it doesn’t, and that the cases stand for things they don’t. Shorn of those mischaracterizations,

Buchanan’s opposition relies on only an expert report that does not touch on the relevant inquiry and

on his own contradictory testimony about his individual do-not-call request. Neither of those sources

can create a triable dispute of fact about his § 64.1200(d)(3) claim.

II.      ARGUMENT

         A.     Sirius XM Is Entitled To Judgment On The Pleadings Because Buchanan’s
                Complaint Contains No Allegations Regarding Sirius XM’s Do-Not-Call
                Procedures

         Buchanan cannot evade judgment on the pleadings because his complaint does not even

mention Sirius XM’s procedures for honoring do-not-call requests within a reasonable time, let alone

any failure to implement those procedures. The regulation under which Buchanan sues, 47 C.F.R. §

64.1200(d)(3), “simply requires the institution of certain procedures prior to the initiation of

telemarketing calls.” Simmons v. Charter Commc’ns, Inc., 222 F. Supp. 3d 121, 131 (D. Conn. 2016), aff’d,

686 F. App’x 48 (2d Cir. 2017). In other words, the regulation does not target “single violations of an

entity’s otherwise proper procedures”—indeed, “[n]o authority [so] holds.” Id. at 141. Instead, the


                                                    1
  Case 3:17-cv-00728-D Document 98 Filed 11/26/18                     Page 3 of 12 PageID 9508


regulation forbids only making calls “without having implemented the minimum procedures.” Charvat

v. GVN Mich., Inc., 561 F.3d 623, 632 (6th Cir. 2009); see also, e.g., Simmons, 222 F. Supp. 3d at 131 (“A

telemarketer violates this subsection not by placing the calls themselves, but by failing to have the

required procedures in place prior to the initiation of the calls.”); Charvat v. DFS Servs. LLC, 781 F.

Supp. 2d 588, 592 (S.D. Ohio 2011) (“The regulations do not specifically proscribe actually calling an

individual after the individual has requested placement on a do-not-call list.”). The failure to

implement minimum procedures is an “essential element” of a plaintiff’s case, Simmons, 222 F. Supp.

3d at 131, and so the absence of allegations about such procedures dooms a complaint, Benzion v.

Vivint, Inc., No. 12-61826-CIV, 2014 WL 11531368, at *5 (S.D. Fla. Jan. 17, 2014) (dismissing a

subsection (d)(3) claim for deficient allegations about defendant’s lack of procedures).

          Buchanan’s complaint does not state a claim for violating subsection (d)(3) because it nowhere

pleads that Sirius XM failed to implement minimum procedures. To the contrary, Buchanan admits

that the only allegations supporting his claim involve (1) the circumstances surrounding his specific

do-not-call request, and (2) that some unspecified number of putative class members were called at

some undefined time after they asked to be placed on Sirius XM’s internal do-not-call list. Opp’n at

11-12.1

          Buchanan makes two attempts to mitigate his failure to plead this crucial allegation. Both are

meritless.




          1
         “Opp’n” refers to Plaintiff’s Response In Opposition To Defendant’s Motion For Judgment
On The Pleadings And For Partial Summary Judgment, ECF No. 94. “Mot.” refers to Defendant
Sirius XM Radio Inc.’s Memorandum In Support Of Its Motion For Judgment On The Pleadings And
For Partial Summary Judgment, ECF No. 92. “A.” refers to the Appendix In Support Of Defendant
Sirius XM Radio Inc.’s Memorandum In Support Of Its Motion For Judgment On The Pleadings And
For Partial Summary Judgment, ECF No. 93.

                                                    2
  Case 3:17-cv-00728-D Document 98 Filed 11/26/18                         Page 4 of 12 PageID 9509


         First, Buchanan advocates the wrong pleading standard. He claims that “[t]he court may

dismiss a claim [only] when it is clear that the plaintiff can prove no set of facts in support of his claim

that would entitle him to relief.” Opp’n at 7 (quoting Jones v. Greninger, 188 F.3d 322, 324 (5th Cir.

1999) (per curiam)). But the “no set of facts” pleading standard is no longer good law. See Doe v.

Robertson, 751 F.3d 383, 393 (5th Cir. 2014) (“[W]e cannot accept Plaintiffs’ invitation to apply the ‘no

set of facts’ test, which the Supreme Court has firmly rejected.”). Instead, the Complaint must contain

“well pleaded facts” that “permit the court to infer more than [a] mere possibility” that the defendant

violated the law. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); see, e.g., Gentilello v. Rege, 627 F.3d 540, 543–

44 (5th Cir. 2010) (“We evaluate a motion under Rule 12(c) for judgment on the pleadings using the

same standard as a motion to dismiss under Rule 12(b)(6) for failure to state a claim”—so a plaintiff

“must plead sufficient facts to ‘state a claim to relief that is plausible on its face,’” and “[w]e do not

accept as true conclusory allegations, unwarranted factual inferences, or legal conclusions.” (quoting

Iqbal, 556 U.S. at 678)). As explained above, those well-pleaded facts are missing here.

        Second, Buchanan claims that he “alleges” that “while Sirius purports to have an internal do-

not-call policy,                                                                              , despite Sirius’s

ability to honor those do-not-call requests immediately.” Opp’n at 10-11. But he cites no such

allegations—because those contentions in fact appear nowhere in the complaint (and, as explained

below, infra at 5–6, they would fail even if they did). Buchanan cannot now amend his complaint

through his briefing here. E.g., GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1258 n.27 (11th Cir.

2012); Mot. at 9. He has therefore failed to plead a claim under 47 C.F.R. § 64.1200(d)(3).

        B.         Sirius XM Is Entitled To Summary Judgment Because Buchanan Has Not
                   Created A Material Dispute Regarding Sirius XM’s Failure To Implement Do-
                   Not-Call Procedures

        The insufficiency of his complaint aside, Buchanan has adduced no evidence that Sirius XM

failed to “institute[] procedures for maintaining a list of persons who request not to receive


                                                       3
  Case 3:17-cv-00728-D Document 98 Filed 11/26/18                       Page 5 of 12 PageID 9510


telemarketing calls.” 47 C.F.R. § 64.1200(d). The regulation addresses a company’s failure to institute

procedures meeting certain “minimum standards.” Id.; see supra Part II.A. The relevant criterion here

is the implementation of a procedure for honoring do-not-call requests “within a reasonable time . . .

not [to] exceed thirty days.” 47 C.F.R. § 64.1200(d)(3). But there is no triable dispute on that issue. As

demonstrated by the body of evidence submitted in support of its motion, Sirius XM has implemented

robust policies and procedures for honoring do-not-call requests within a reasonable time. Mot. at 2–

4, 10–11. Buchanan’s response to this evidence is unavailing.

        1.      Buchanan Offers No Evidence That Sirius XM Failed To Implement
                Procedures For Honoring Do-Not-Call Requests Within A Reasonable Time

        To prevail, Buchanan must prove that Sirius XM’s do-not-call policy was “not fully

implemented.” Simmons, 222 F. Supp. 3d at 139. Or, as Buchanan puts it, he must provide “proof of

[a] failure to implement [an] existing plan [to] support [a] TCPA violation for failure to have a proper

procedure.” Opp’n at 11 (citing In re Dynasty Mortg., L.L.C., 22 FCC Rcd. 9453, 9466 (2007)).2 The

problem for Buchanan is that he has not proved a failure to implement procedures for honoring do-

not-call requests within a reasonable time. See Mot. at 10–11; infra at 5–6.




        2
           The section of the Dynasty decision cited by Buchanan addresses an affirmative defense under
an entirely separate section of the regulation, § 64.1200(c)(2)(i), which concerns calls made to individuals
on the national do-not-call list. 22 FCC Rcd. at 9465–66 (discussing § 64.1200(c)(2)(i)(A), not
§ 64.1200(d)); see also Simmons, 222 F. Supp. 3d at 131 (explaining the difference between
§ 64.1200(c)(2)(i) and § 64.1200(d)).
          Buchanan claims that Sirius XM’s argument is that “it would suffice to have an internal do-
not-call policy regardless of whether the company effectively implemented the policy to honor
consumers’ requests in a reasonable time.” Opp’n at 10. That is not so. See Mot. at 7 (“Buchanan’s
Company-Specific Do-Not-Call List Claim Fails Because Sirius XM Implemented Do-Not-Call
Procedures Prior To Placing The Calls” (emphasis added)); id. at 10 (“The Record Shows That Sirius
XM Had Implemented Procedures for Honoring Do-Not-Call Requests At The Time Its Vendor Called
Buchanan” (emphasis added)); see also, e.g., id. at 11 (“[Buchanan] has not paired the facts surrounding
his request with evidence showing a general breakdown in policy implementation.”). Buchanan’s claim
fails, as described below, because he has produced no evidence of a breakdown in the implementation
of the policy.

                                                     4
  Case 3:17-cv-00728-D Document 98 Filed 11/26/18                      Page 6 of 12 PageID 9511


        In response to Sirius XM’s swath of evidence about its do-not-call procedures, Buchanan

hangs his hat on an expert report to support the proposition that

                                                                          Opp’n at 2. But that assertion

does not speak to the relevant inquiry. Again, the regulation does not forbid placing the calls; it instead

requires implementation of procedures for honoring do-not-call requests within a reasonable time. Supra

Part II.A. The cited report says nothing about the time it took to honor any individual’s do-not-call

request. ECF No. 94-1. Put another way, that some individuals were called at some unspecified time

after they made a do-not-call request is not evidence of a failure to implement a policy for honoring

do-not-call requests within a reasonable time.

        The regulation’s built-in flexibility recognizes that some individuals will be called after they

have lodged do-not-call requests, and it permits those calls so long as they cease within a reasonable

time. The process used by Sirius XM—a process that Buchanan declines to attack substantively—

shows as much. Sirius XM uses twelve different vendors to place calls to consumers all around the

country, see ECF No. 60-1 at 10, and so, naturally, it will take at least some time for a do-not-call

request received by one vendor to make its way into the files of every other vendor engaged in active

call campaigns, Mot. 3–4. In short, because the expert report does not address the relevant question—

whether there was a policy breakdown about honoring requests within a reasonable time—it cannot

create an issue of fact for purposes of subsection (d)(3).3




        3
          Even if the report did address the relevant question, it would not generate a dispute of
material fact.

                                    . Id. at 17. These numbers are not enough to get to a jury on
whether Buchanan has “establish[ed] a complete failure to implement [the required] policy.” Simmons,
222 F. Supp. 3d at 140.

                                                    5
  Case 3:17-cv-00728-D Document 98 Filed 11/26/18                    Page 7 of 12 PageID 9512


        Buchanan also claims that Sirius XM must “honor do-not-call requests immediately” because

it is able to do so. Opp’n at 4. But Buchanan is wrong on both the law and the facts. As a matter of

law, the regulations do not “require an immediate stop.” Wolfkiel v. Intersections Ins. Servs. Inc., 303

F.R.D. 287, 292 (N.D. Ill. 2014). The FCC order Buchanan quotes doesn’t provide otherwise. It

merely states that “telemarketers with the capability to honor . . . company-specific do-not-call

requests in less than thirty days must do so.” Opp’n at 4 (emphasis added) (quoting In Re Rules & Regs.

Implementing the TCPA, 18 FCC Rcd. 14,014, 14,069 (2003)).

        For his factual argument, Buchanan relies on the deposition testimony of Sirius XM’s 30(b)(6)

witness, Sally McMahon, who, he says, “confirmed that [Sirius XM] can honor do-not-call requests

immediately.” Opp’n at 4. But that is not what she said. Instead, she outlined the same process that

she described in her declaration in support of summary judgment:




ECF No. 60-20 at 113:13–20; A.7–8. With various ongoing call campaigns involving numerous

different vendors, honoring a do-no-call request communicated to one vendor instantaneously to

every other vendor would be impossible and, as noted, is not required by the regulation anyway.

Buchanan admits as much. See A.311 (Buchanan stating in his deposition that no one would “expect

th[e] phone calls to cease overnight”). Thus, Buchanan’s claim that Sirius XM can honor do-not-call

requests immediately is mistaken at best. Because he otherwise leaves unchallenged Sirius XM’s

procedures for honoring do-not-call requests, no question of fact persists for trial.




                                                   6
  Case 3:17-cv-00728-D Document 98 Filed 11/26/18                     Page 8 of 12 PageID 9513


        2.      Buchanan Has No Evidence That Sirius XM Failed To Honor Even His
                Request Within A Reasonable Time

        Even if a single telephone call could violate § 64.1200(d)(3), Buchanan has identified no

genuine factual dispute as to whether Sirius XM honored his request within a reasonable time. As

Sirius XM observed in its motion (at 5, 12–13), Sirius XM placed Buchanan on its do-not-call list on

August 4, 2016, just three days after Buchanan mailed his letter.

        Now, at the summary judgment stage, Buchanan insists that Sirius XM did not stop calling him

on August 4th. Opp’n at 2. But none of those supposed later calls made their way into his complaint

(or his two prior Texas petitions). A.258–80. To the contrary, Buchanan alleges in his complaint that

“a total of sixteen (16) telemarketing calls were received on Plaintiff’s Residential Land Line” and then

proceeds to list the sixteen calls, with the last one dated August 4th. Compl. ¶ 34 (emphasis added).

Indeed, Buchanan’s call records for the time period of October 1, 2014, and October 31, 2016, show

sixteen calls from the number associated with Sirius XM. ECF No. 60-9 at 69:19-79:10. Thus,

Buchanan’s claim that Sirius XM called him after August 4, 2016, not only lacks record support, it also

conflicts with three of Buchanan’s own court filings and all the record evidence.

        Buchanan also falls back on his own contradictory testimony about the date he mailed Sirius

XM a do-not-call request. He claims that “[t]he parties disagree about a key fact and offer conflicting

evidence in support of their positions.” Opp’n at 14. But Buchanan alone is the source of the

conflicting testimony about the date of his do-not-call request, and he cannot create an issue of fact

on summary judgment by contradicting himself. See Mot. at 12–13. Nor has he offered any explanation

for how he could have sent Sirius XM a do-not-call request before he discovered that it was Sirius XM

that had been calling him. See Mot. at 12.

        The record shows that the only request that made its way to Sirius XM was received on August

4, 2013, and that Sirius XM’s calls stopped that same day. See Mot. at 13. Certainly, honoring a request

within one day is reasonable as a matter of law. See Wolfkiel, 303 F.R.D. at 292 (one day reasonable as

                                                   7
  Case 3:17-cv-00728-D Document 98 Filed 11/26/18                      Page 9 of 12 PageID 9514


a matter of law). And even if Buchanan did send a letter on July 24th, that letter would not have arrived

until July 28th. See Mot. 13–14. But that would mean that Sirius XM stopped calling Buchanan in a

week’s time—far too short a window to get to a jury. See Simmons, 222 F. Supp. 3d at 140 n.14

(honoring request in fifteen days reasonable as a matter of law); Orsatti v. Quicken Loans, Inc., No. 2:15-

cv-9380, 2016 WL 7650574, at *7 (C.D. Cal. Sept. 12, 2016) (honoring request within the same month

reasonable as a matter of law).

        In a last-ditch attempt to save his claim, Buchanan relies on a hodgepodge of case law he

claims supports the rule that reasonableness under the regulation is a question of fact for the jury.

Opp’n 2, 9, 10–14. But most of the cases he cites have nothing to do with the TCPA. See Body By Cook

v. Ingersoll-Rand Co., 39 F. Supp. 3d 827, 830 (E.D. La. 2014) (denying a Rule 50 motion for a new trial

on the plaintiff’s negligence claims under Louisiana law); Nunez v. Superior Oil Co., 572 F.2d 1119,

1126–27 (5th Cir. 1978) (denying summary judgment in a breach-of-contract case where “fair-minded

men [could] honestly draw different conclusions” from the evidence in the record); Akalwadi v. Risk

Mgmt. Alternatives, Inc., 336 F. Supp. 2d 492, 505–06 (D. Md. 2004) (holding that, pursuant to the facts

of that case, there was a material dispute as to whether the defendant debt collector called the plaintiff

“repeatedly or continuously with intent to annoy, abuse or harass any person at the called number” in

violation of the Fair Debt Collection Practices Act).

        Buchanan fares no better with the cases that do concern the TCPA. He cites a district court

opinion that granted class certification on an internal do-not-call list claim; but nowhere did that court

confront any argument about the defendant’s procedures for honoring do-not-call requests. Krakauer

v. Dish Network L.L.C., 311 F.R.D. 384 (M.D.N.C. 2015). Instead, the court considered and rejected

the defendant’s argument that the named class member “ha[d] not provided sufficient evidence ‘that

he made an affirmative request not to receive future calls’” because the evidence showed that he did

unequivocally ask the defendant to “stop” calling him. Id. at 389–90. Here, Sirius XM is not contesting


                                                    8
 Case 3:17-cv-00728-D Document 98 Filed 11/26/18                     Page 10 of 12 PageID 9515


whether Buchanan’s letter counted as an affirmative do-not-call request, and so the class certification

decision in Krakauer is inapposite.

        Equally unhelpful to Buchanan is Martin v. Comcast Corp., No. 12-6421, 2013 WL 6229934

(N.D. Ill. Nov. 26, 2013). There, the defendant moved to dismiss a subsection (d) claim on the ground

that the defendant honored the plaintiff’s individual do-not-call request within a reasonable time.

Memo. Supp. Deft.’s Mot. Dismiss, No. 12-cv-6421, ECF No. 15 at 9-10. The defendant did not

attack the complaint on the grounds that it lacked allegations about do-not-call procedures. Id.

Accordingly, the court did not address that issue in denying the motion to dismiss. Instead, the court

simply held that reasonableness had to be addressed “after the facts ha[d] been pinned down through

discovery,” because there was not yet evidence as to “when the letter was actually sent, by what

method, and when it was received.” Martin, 2013 WL 6229934, at *6. Here, by contrast, over a year of

discovery has laid bare Buchanan’s failure to support his subsection (d)(3) claim.

        Finally, Buchanan can get no mileage out of Nece v. Quicken Loans, Inc., No. 8:16-cv-2605, 2018

WL 1326885 (M.D. Fla. Mar. 15, 2018). First, the court there granted the defendant summary judgment

on the plaintiff’s § 64.1200(d) claim—the very type of claim at issue in this motion. Id. at *7–9. The

court explained that even if a dispute of fact existed as to when the plaintiff made the do-not-call

request, “[a]n isolated failure to timely record a do-not-call request establishes no genuine dispute

whether [the defendant] called [the plaintiff] before instituting a sufficient do-not-call policy.” Id. at

*8. “Unlike Section 64.1200(c)(2), which establishes liability for a ‘telephone solicitation’ to a person

on the national do-not-call registry,” the court explained, “success on a claim under Section

64.1200(d)(3) requires proof that the company called before ‘institut[ing] procedures’ to add a number

to the do-not-call registry and to honor the do-not-call request.” Id. Summary judgment was

appropriate because the plaintiff had “uncovered no evidence that Quicken failed to implement a do-




                                                    9
 Case 3:17-cv-00728-D Document 98 Filed 11/26/18                       Page 11 of 12 PageID 9516


not-call procedure compliant with Section 64.1200(d)(3).” Id. Thus, far from saving Buchanan’s

subsection (d)(3) claim from summary judgment, Nece’s holding in fact compels its dismissal.

        Despite Nece’s clear command, Buchanan spills much ink quoting a paragraph of the Nece

opinion. Opp’n at 13. He fails to mention, however, that the quoted portion appears in the court’s

discussion of a claim under a different section of the regulation, § 64.1200(c), which, as the court

explained, concerns calls made to those on the national do-not-call list. Nece, 2018 WL 1326885, at *7.

The Nece court’s ruling that an issue of fact remained with respect to the plaintiff’s provision of consent

to be called (a defense to a claim under § 64.1200(c)), id. at *5–6, has no bearing on this case.

III.    CONCLUSION

        Sirius XM respectfully requests that this Court grant its Motion for Judgment on the Pleadings

or, in the alternative, grant its Motion for Partial Summary Judgment, and enter judgment for Sirius

XM on Buchanan’s claim for violation of 47 C.F.R. § 64.1200(d)(3).


                                                         Respectfully submitted,


                                                            /s/ Lee A. Armstrong
                                                           Lee A. Armstrong
                                                             (admitted pro hac vice)
                                                             New York Attorney No. 2580793
                                                           JONES DAY
                                                           250 Vesey Street
                                                           New York, New York
                                                           Tel: (212) 326-3939
                                                           Fax: (212) 755-7306
                                                           Email: laarmstrong@jonesday.com
                                                         Counsel for Defendant Sirius XM Radio Inc.




                                                    10
Case 3:17-cv-00728-D Document 98 Filed 11/26/18                  Page 12 of 12 PageID 9517


                                   CERTIFICATE OF SERVICE

        The undersigned certifies that, on this 26th day of November, 2018, a true and correct copy

of the foregoing Sirius XM’s Memorandum in Support of Its Motion for Judgement on the

Pleadings and for Partial Summary Judgment was served via the CM/ECF system, which will send

notification of such filing to all counsel of record.


                                                        /s/ Lee A. Armstrong




                                                   11
